UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-33204 OBAGI MEDICAL PRODUCTS,INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3904668 (I.R.S. Employer Identification No.) 3760 Kilroy Airport Way, Suite 500, Long Beach, CA (Address of principal executive offices) (zip code) (562)628-1007 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer ý Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No ý There were 22,036,515 shares of the registrant's common stock issued and outstanding as of October 29, 2010. i OBAGI MEDICAL PRODUCTS, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PAGE PARTI Item1. Financial Statements Unaudited Condensed Consolidated Balance Sheets-As of September 30, 2010 and December 31, 2009 1 Unaudited Condensed Consolidated Statements of Income-For the three and nine months ended September 30, 2010 and 2009 2 Unaudited Condensed Consolidated Statements of Stockholders' Equity and Comprehensive Income-For the nine months ended September 30, 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows-For the nine months ended September 30, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 24 PARTII Item1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. Reserved 27 Item 5. Other Information 27 Item6. Exhibits 28 i PART I ITEM1:FINANCIAL STATEMENTS Obagi Medical Products,Inc. Unaudited Condensed Consolidated Balance Sheets (Dollars in thousands, except share and per share amounts) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Short-term investments — Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $ Current portion of long-term debt 2 18 Accrued liabilities Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders' equity Common stock, $.001 par value; 100,000,000 shares authorized, 22,862,324 and 22,748,218 shares issued and 22,036,515 and 21,912,857 shares outstanding at September 30, 2010 and December 31, 2009, respectively 23 23 Additional paid-in capital Accumulated earnings Treasury stock, at cost; 811,031 shares at September 30, 2010 and December 31, 2009 ) ) Accumulated other comprehensive loss — ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Obagi Medical Products,Inc. Unaudited Condensed Consolidated Statements of Income (Dollars in thousands, except share and per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Income from operations Loss on dissolution of foreign subsidiary — — ) — Interest income 26 34 75 Interest expense (2
